Citation Nr: 1729581	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-26 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability manifested by pain.

2.  Entitlement to service connection for a bilateral shoulder disability manifested by pain.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to June 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  In February 2017, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's record.  


FINDINGS OF FACT

1.  The Veteran is not shown to have, or at any time during the pendency of the instant claim to have had, a left or right knee disability.

2.  The Veteran is not shown to have, or at any time during the pendency of the instant claim to have had, a left or right shoulder disability.

3.  A low back disability was not manifested in service; arthritis of the low back was not manifested in the first postservice year; a low back injury in service is not shown; and, any current low back disability is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  
2.  Service connection for a bilateral shoulder disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

3.  Service connection for a low back disability is not warranted.  38 U.S.C.A. 
§§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letter in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the February 2017 hearing, the undersigned identified the issue on appeal and explained the evidence needed to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  During the hearing, there was some question whether all pertinent records, including of an intercurrent 1998 low back work injury and VA treatment records since 2007 (including more recent chiropractic records), were associated with the record.  The Board's post-hearing review of the record found such records located therein, and they were reviewed.  The Board has considered whether a VA examination to secure medical advisory opinions in this matter is necessary, and has determined that such examination is not necessary.  An examination or medical opinion is necessary when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service (or that certain specified diseases were manifested during an applicable presumptive period), and (3) an indication that the claimed disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent evidence for a determination on the claim.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed in greater detail below, the evidence does not show current shoulder or knee disabilities.  While the evidence does show a current low back disability, the only evidence suggesting that such disability may be related to service is found to not be credible; therefore, even the low threshold standard for determining when an examination is necessary endorsed by the Court in McLendon is not met.    

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's STRs are silent for complaints, treatment, or diagnoses pertaining to his shoulders, knees, and back.  On April 1984 service separation examination, his upper extremities, lower extremities, and spine were normal; the Veteran denied having, or ever having had, painful or "trick" shoulder, "trick" or locked knee, recurrent back pain, arthritis, rheumatism, bursitis.  The Veteran's service personnel records show that he participated in track and field events at the 1983 Soldiers Olympiad and went "beyond the requirement of physical conditioning."  Additionally, Army physical readiness test scorecards (noting a maximum available score of 300, 100 points each for pushups, sit-ups, and a 2-mile run) reflect that the Veteran obtained the following scores during service: October 1981 - 293, April 1982 - 300, November 1982 - 300, July 1983 - 300, and November 1983 - 300.  The Veteran also reported, "In my spare time in Germany I would go out and run marathons."  See March 2013 DRO hearing transcript.

The earliest postservice clinical record pertaining to the disabilities at hand is a November 1998 notation of low back pain following a work-related lifting injury; the assessment was lumbosacral strain.  The Veteran was placed on light duty for approximately three weeks before being returned to full duty.  

An October 2001 clinical record (also from the Veteran's then employer) notes complaints of back pain after "moving furniture at home" the prior day.  The diagnosis was backache, unspecified.  

A November 2006 VA clinical record (from the Veteran's initial visit at the Columbus, Mississippi community-based outpatient clinic (CBOC)) notes complaints of right shoulder pain for one month.  X-rays of the shoulder were normal.    

A March 2007 follow-up record notes continuing complaints of right shoulder pain; x-rays were again normal.  The impression was right shoulder pain.  [An impression of back pain was also listed, although no current complaints were noted.]  

A November 2007 clinical record notes complaints of low back pain; the impression was chronic low back pain, stable.  An April 2008 clinical record notes continued complaints of back pain.  

A November 2008 VA clinical record notes complaints of left shoulder pain.  The Veteran reported that he injured himself "playing ball last summer" and since has had pain in the joint.

A May 2009 VA clinical record complaints of low back pain radiating to the right leg.  Lumbar spine X-rays showed minimal anterior lipping at the L3-4 and L4-5 levels; the impression was minimal degenerative disease.  

A January 2010 VA clinical record notes complaints of back pain following sit-ups while exercising; the impression was chronic low back pain.  May 2010 x-rays of the thoracic and lumbar spine showed mild degenerative disease.

In an August 2010 statement, the Veteran acknowledged that his postservice records only show a back problem since 1998, but he reported that he has had back pain since service that has progressed with age.  

At the March 2013 DRO hearing, the Veteran testified that he injured his back in service in October 1981 lifting antennas, a task that "usually takes two or three people to do."  He reported that he had pain in his back, shoulders, and knees that "comes and goes" throughout service, but denied seeking medical treatment.  He reported current back pain that radiates down his legs to his knees and stated it is "unclear if it's a problem with my knees or my back."  He also reported a current shoulder "issue" that "manifests itself in the form of a spasm in the upper part of [his] back."  He explained that he never sought medical treatment after service as he prided himself on remaining physically fit so that he "could do most things [he] wanted to do."  

An August 7, 2013 clinical record notes complaints of chronic low back and neck pain.  The nurse practitioner noted an impression of DJD (degenerative joint disease) - low back pain; the patient was referred for x-rays of the spine and chiropractic services.  

An August 30, 2013 chiropractic record notes the Veteran reported low back pain "since moving equipment in 1998."  He reported radiating pain into his legs with prolonged bending or stooping; he denied bowel/bladder dysfunction.  On examination, range of motion was within normal limits; motor strength was normal; sensation to light touch was intact; deep tendon reflexes were limited, graded 2/5.  Following review of x-rays, the assessment was lumbar disc degeneration, cervical disc degeneration C5/C6, thoracic segmental dysfunction, and muscle spasm.  

A November 2013 chiropractic record notes complaints of a sore lower back after riding in a transport van without adequate leg room; overall, he reported feeling much better.  The assessment was lumbar disc degeneration, cervical disc degeneration C5/6, thoracic segmental dysfunction, and muscle spasm.  

At the February 2017 Board hearing, the Veteran testified that he began VA treatment for his claimed disabilities in 2007 or 2008.  He testified that between separation from service and 2007 he self-medicated with Advil, Tylenol, ice packs, and heat packs; he reported that he would occasionally experience back pain lasting a day or two in duration, but that it would quickly pass, and "that went on for years."  In response to his representative's questions as to diagnoses pertaining to his knees, shoulders, and back, the Veteran reported that his VA chiropractic records would show such diagnoses.    

Analysis

The Veteran claims that he has disabilities of the low back, both knees, and both shoulders that were sustained in injuries in service and have persisted since.  Regarding the claims of service connection for bilateral knee and shoulder disabilities, the initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  

The Veteran has testified that his VA chiropractic treatment records show diagnoses of each of the disabilities for which service connection is claimed.  His VA treatment records do not show diagnoses of shoulder or knee disabilities.  They note November 2006 and March 2007 (22 years after service) complaints of right shoulder pain and a November 2008 (24 years after service) complaint of left shoulder pain since an injury sustained playing ball the prior year; a disability of either shoulder was not then diagnosed.  At the DRO hearing he had stated that he had not sought treatment for the disabilities after service because he prided himself on keeping fit.  Treatment records thereafter refer to spine complaints but are silent regarding the knees and shoulders.     

The record does not show that the Veteran has (or during the pendency of the instant claim has had) a shoulder or knee disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Significantly, November 2006 and March 2007 right shoulder x-rays were normal.  The Veteran has not reported knee complaints beyond reports of low back pain which radiates to the knees.  He has not submitted any competent [medical] evidence showing he has a disability of either shoulder or either knee.  

In the absence of proof of a current disability of either knee or either shoulder attributable to an in-service event or injury, there is no valid claim of service connection for such disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  While the analysis does not need to proceed any further, the record also does not show a knee or shoulder injury in service to which current knee and shoulder disabilities could be related.  While he reported at the DRO hearing that he had periodic reports of knee and shoulder pain during service, he did not describe injuries to the extremities therein.  

It is not in dispute that the Veteran now has a low back disability.  What remains to be established is whether such disability is related to an injury in service.  The Veteran's STRs are silent for complaints or findings pertaining to his low back.  On service separation examination, his spine was normal, and he denied having, or ever having had, recurrent back pain, arthritis, rheumatism, or bursitis.  While he testified at the DRO hearing that he sustained a back injury in service lifting antennas in 1981, such injury is not noted in STRs.  His personnel records show he participated in the 1983 Soldiers Olympiad, reported running marathons in his spare time, and scored a perfect score of 300 on four of five physical readiness tests (with a nearly perfect 293/300 on the fifth test).  Such accomplishments are inconsistent with a claim of a low back injury in service in 1981 (two years prior to the Olympiad) that resulted in a chronic disability that persisted.     

The Board has considered the Veteran's lay statements reporting an injury in service and continuity of symptoms since.  However, the preponderance of the evidence is against a finding of continuity of symptomatology (which is significant as the arthritis now shown may be service-connected on that basis because it is a disease listed in 38 C.F.R. § 3.309(a)).  On service separation examination, the Veteran's spine was normal and he denied recurrent back pain and arthritis.  Following service, the Veteran sought treatment for his back prior to March 2007 (from when medical records note more consistent complaints of low back) in November 1998 (following a work-related lifting injury) and in October 2001 (following an injury moving furniture); he did not give a history of prior injury in service or of a continuity of back complaints on either occasion.  Notably, on August 30, 2013, chiropractic examination the Veteran reported low back pain since 1998 (not since service or at any point in the 14 postservice years prior to 1998).  The Board finds that his report of the history of the claimed disability documented contemporaneously in a clinical (treatment) context merits greater probative weight than statements he has made more than 25 years after service in connection with a claim for compensation.  Thus, he only sought treatment for his back on two occasions in more than two decades after separation from service, and has provided conflicting statements regarding when his back pain began.  Consequently, the Board finds his more recent statements reporting a back injury in service, with continuing complaints since, not credible.  

In summary, a low back disability is not shown to have been manifested in service; arthritis of the spine was not manifested in the first postservice year; the Veteran's reports of a back injury in service are not credible; and the preponderance of the evidence is against a finding that the Veteran's current back disability may be related to his service.  Accordingly, the preponderance of the evidence is against this claim, and the appeal in this matter must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


